CONVOCATORIA
Se convoca a los jueces del Tribunal General de Justicia y a las personas que son miembros de la Conferencia Judicial a la Vigésima Primera Sesión Ordinaria de la Confe-rencia Judicial que habrá de celebrarse el martes 28 de abril de 1998, desde las 8:30 a.m. hasta las 5:00 p.M.en el Hotel Caribe Hilton, en San Juan, Puerto Rico.
Durante la Vigésima Primera Sesión Ordinaria de la Conferencia Judicial se discutirá el Proyecto de Reglas para la Administración del Tribunal de Primera Instancia preparado por el Comité de Revisión de Reglas para la Ad-ministración del Tribunal de Primera Instancia.
Los Jueces Administradores, en consulta con sus com-pañeros magistrados, tomarán las medidas necesarias para que el mayor número de éstos pueda asistir a la Con-ferencia Judicial, sin afectar los calendarios de asuntos ur-gentes que deban ser atendidos durante estos días. Ade-más, se tomarán las medidas de rigor para que las labores de investigación y de determinación de causa probable sean atendidas adecuadamente. El sistema de turnos co-rrespondiente a este período será notificado con suficiente antelación a los Fiscales de Distrito y a las Comandancias de Zona de la Policía.
Se coordinará con la Directora Administrativa de los Tribunales la implantación de las medidas que sean nece-*901sañas, a los fines de cumplir con lo dispuesto en el párrafo precedente.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría del Tribunal Supremo